DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/09/22, with respect to claims 1, 2, 4, 5, 7-9, 11, 12 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 5, 7-9, 11, 12 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9, 11, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 5,976,089 to Clark; U. S. Publication No. 2014/0180111 to Gopinathan and U. S. Publication No. 2012/0053461 to Li none of the prior art alone or in combination teaches the limitations of the independent claim specifically “determine a beam pattern for the generated scanning lines, based on the beamforming parameter, wherein the beam pattern indicates a method for generating the scanning lines,  generate sub-frames by sorting the scanning lines into respective groups having the scanning lines with a same beam pattern, perform image-processing of the generated sub-frames, recombine the scanning lines from the image-processed sub-frames, and generate an ultrasound medical image corresponding to the frame based on the recombined scanning lines”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793